            Case 2:19-cv-04618-MMB Document 22 Filed 06/19/20 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   SWEET CHARLIE’S FRANCHISING,
   LLC et al.
                                                                      CIVIL ACTION
                           v.
                                                                      No. 19-4618
   SWEET MOO’S ROLLED ICE CREAM,
   LLC, et al.

                        ORDER RE: DEFENDANTS’ MOTION TO TRANSFER

          AND NOW, this 19th day of June, 2020, upon consideration of Defendants’ Motion to

Transfer for Improper Venue, (ECF 8), Plaintiffs’ Opposition, (ECF 9), and for the reasons stated

in the foregoing Memorandum, it is hereby ORDERED that:

          1.        Defendants’ Motion to Transfer is DENIED.

          2.        In view of the bankruptcy of Sweet Moo’s Rolled Ice Cream, LLC, the case is

STAYED as to that Defendant.

          3.        This action is TRANSFERRED to the District of Delaware. The Clerk shall

transfer the record to that district and shall close this case.

                                                                                BY THIS COURT:


                                                                                s/ Michael M. Bayslon
                                                                                _____________________________
                                                                                Michael M. Baylson
                                                                                United States District Court Judge
O:\CIVIL 19\19-4618 Sweet Charlie’s v. Sweet Moo’s\19cv4618 Order re Transfer
